

115 HJ 97 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Agriculture relating to “Tongass National Forest Land and Resource Management Plan Amendment”.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 97IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Young of Alaska submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Agriculture relating to Tongass National Forest Land and Resource Management Plan Amendment. 
That Congress disapproves the rule submitted by the Department of Agriculture relating to Tongass National Forest Land and Resource Management Plan Amendment (81 Fed. Reg. 88657 (December 8, 2016)), and such rule shall have no force or effect.  